Citation Nr: 1632476	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from March 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating from December 13, 2011, the date of claim for service connection.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

For the entire rating period from December 13, 2011, audiometric and speech recognition testing has revealed, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a higher (compensable) initial disability rating for bilateral hearing loss have not been met or more nearly approximated for any portion of the rating period from December 13, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied through an April 2012 letter to the Veteran.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2011 and March 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted audiological examinations, and assessed functional impairment.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but elected to proceed without a hearing.  See April 2015 substantive appeal (on a VA Form 9).  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Higher Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 from December 13, 2011.  The Veteran is seeking a higher (compensable) initial disability rating for bilateral hearing loss for the entire initial rating period on appeal from December 13, 2011.  The Veteran specifically contends that a 40 percent disability rating should be granted, as he continues to have problems hearing in normal situations, even with hearing aids.  See April 2015 substantive appeal (on a VA Form 9).  In a March 2013 statement, the Veteran stated a private audiologist diagnosed him with moderate hearing loss.  In a January 2015 email, the Veteran wrote that his hearing has gotten progressively worse throughout the years.  

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz  or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average. Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of	  38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  	 38 C.F.R. § 4.86(b).  

The Board can accept and rate based on private audiometric test scores that are provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

After considering all the evidence, both lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a compensable initial disability rating for the service-connected bilateral hearing loss is not warranted.  For the entire initial rating period from December 13, 2011, the Veteran's bilateral hearing loss disability has exhibited no worse than Level II hearing in the right ear and Level II hearing in the left ear.  

The Veteran was afforded a VA examination in December 2011.  At that time, the Veteran stated that the hearing loss causes functional impairment such as being in the same room as his wife and not understanding what she is saying, as well as speaking loudly and disrupting others, and having his grandchildren repeat themselves.  The audiometric results at that time were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
50
LEFT
35
35
30
35
40

The puretone threshold average for the right ear was 38 decibels, and 35 decibels for the left ear.  The speech recognition scores using the Maryland CNC list revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  Applying the December 2011 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  The Board additionally finds that the hearing impairment does not more nearly approximate the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at all Hertz for both the left and right ears is well under 55 decibels, and the puretone threshold at 2000 Hertz is not 70 decibels or more for either ear.

In May 2012, the Veteran received a private audiogram.  At that time, the audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
55
55
LEFT
35
40
45
45
45

The puretone threshold average for the right ear was 51.21 and 43.75 for the left ear.  No speech recognition testing was recorded, as required when rating hearing loss under 38 C.F.R. § 4.85.  The requirements for exceptional patterns of hearing loss under 38 C.F.R. § 4.86 are not met, so Table VIa is not for application. 

In March 2015, the Veteran was afforded another VA examination to help assess the severity of the bilateral hearing loss.  At that time, the Veteran reported that the hearing loss impacts his daily life, including work, as the Veteran must talk louder and it disrupts people at work.  The audiometric results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
60
70
LEFT
35
40
45
60
65

The puretone threshold average for the right ear was 55 and 53 for the left ear.  The speech recognition scores using the Maryland CNC list revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  Applying the March 2015 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level II hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  The Board additionally finds that the hearing impairment does not more nearly approximate the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at 1000 and 2000 Hertz for both the left and right ears is well under 55 decibels, and the puretone threshold at 1000 Hertz is over 30 decibels in each ear.

The Veteran has submitted additional lay statements from friends and family regarding the impairment caused by the bilateral hearing loss.  In an April 2012 letter, the Veteran's spouse additionally wrote that the Veteran's hearing has gotten progressively worse over the years, such as being unable to have a conversation at an appropriate volume, even when talking to a person in the same room.  In a March 2013 letter, the Veteran's co-worker wrote that, in order for people to be heard by the Veteran, they must be standing extremely close to the Veteran.  The co-worker additionally wrote that the Veteran talks in an unusually loud voice when talking to others.  
The Board has reviewed and considered the lay statements regarding functional loss due to hearing impairment, including the Veteran's statements that he must ask his grandchildren to repeat themselves, difficulty hearing others even if they are in the same room, and speaking loudly as to disrupt others while at work.  See April 2015 substantive appeal (on a VA Form 9); March 2013 statement from the Veteran.  While these general statements reflect the difficulties caused by the hearing impairment, these statements and evidence do not establish that a compensable rating is warranted for any part of the appeal period because a schedular rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Importantly, the specifically measured percentage bilaterally of speech recognition reflects relatively high speech discrimination ability throughout the rating period on appeal.  

Despite the Veteran's contention that the service-connected bilateral hearing loss is severe enough to warrant a compensable rating for this period, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the entire rating period on appeal from December 13, 2011.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a compensable disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher (compensable) initial disability rating for bilateral hearing loss for the entire initial rating period on appeal from December 13, 2011.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular and TDIU Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology for the bilateral hearing loss is contemplated by the rating schedule, and no referral for extraschedular consideration is warranted.  Regarding bilateral hearing loss, the Veteran stated the functional loss from the bilateral hearing loss is asking people to repeat themselves, difficulty hearing people in the same room, and speaking loudly as to disrupt people.  Nonetheless, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  Missing words in conversation is an impairment that is specifically measured by speech recognition testing, which is designed to measure words not recognized or understood by the Veteran being tested.  Audiometric testing measures specific frequency sounds, which is a measure of sounds the Veteran would not hear, including sounds emitted during speech in conversation.  The Veteran's complaints involve diminished auditory acuity and diminished speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The testing is to be performed without the use of hearing aids.  See 
38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or functional impairment from the service-connected bilateral hearing loss disability that are unusual or is different from those measured by the schedular rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the 

schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  	 	 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the bilateral hearing loss renders him unemployable, but rather the evidence of record demonstrates the Veteran is 

working  See March 2013 V.S. lay statement, see also March 2015 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher (compensable) initial rating for bilateral hearing loss is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


